Citation Nr: 9929238	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  94-15 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for sinus arrhythmia.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to July 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1992 RO decision which denied the veteran's 
claims of service connection for sinus arrhythmia and 
hypertension.  In July 1999, the Board remanded the case to 
the RO so that the veteran could be scheduled for a Travel 
Board hearing.  In August 1999, however, the veteran withdrew 
his request for a Travel Board hearing.  As such, the case 
was returned to the Board.


REMAND

The Board notes that the last supplemental statement of the 
case regarding the veteran's claims for service connection 
for sinus arrhythmia and hypertension was issued in August 
1993.  Since then, the RO has received evidence (additional 
medical records, dated into 1998, concerning cardiovascular 
conditions) which is relevant to his claims but was not 
reviewed in an RO rating decision or made the subject of a 
supplemental statement of the case, and such is required by 
due process.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 19.37 (1999).  Accordingly, the case is remanded to the RO 
for the following action:

The RO should review the veteran's claims 
of service connection for sinus 
arrhythmia and hypertension, taking into 
account all the evidence received since 
the August 1993 supplemental statement of 
the case.  If the claims remain denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board. 
	


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


